

Exhibit 10.1


MSG Networks Inc.
(Formerly The Madison Square Garden Company)


Policy Concerning Certain Matters Relating to The Madison Square Garden Company
(Formerly MSG Spinco, Inc.) and AMC Networks Inc. Including Responsibilities of
Overlapping Directors and Officers
A.
Certain Acknowledgements; Definitions.

MSG Networks Inc. (the “Corporation”) recognizes that (a) certain directors and
officers of the Corporation and its subsidiaries (the “ Overlap Persons ”) have
served and may serve as directors, officers, employees and agents of The Madison
Square Garden Company (“MSG Spinco”), AMC Networks Inc. (“AMC Networks”), and
their respective subsidiaries and successors (each of the foregoing is an “
Other Entity ”), (b) the Corporation and its subsidiaries, directly or
indirectly, may engage in the same, similar or related lines of business as
those engaged in by any Other Entity and other business activities that overlap
with or compete with those in which such Other Entity may engage, (c) the
Corporation or its subsidiaries may have an interest in the same areas of
business opportunity as an Other Entity, (d) the Corporation will derive
substantial benefits from the service as directors or officers of the
Corporation and its subsidiaries of Overlap Persons, and (e) it is in the best
interests of the Corporation that the rights of the Corporation, and the duties
of any Overlap Persons, be determined and delineated as provided in this Policy
in respect of any Potential Business Opportunities (as defined below) and in
respect of the agreements and transactions referred to herein. The provisions of
this Policy will, to the fullest extent permitted by law, regulate and define
the conduct of the business and affairs of the Corporation and its officers and
directors who are Overlap Persons in connection with any Potential Business
Opportunities and in connection with any agreements and transactions referred to
herein. Any person purchasing or otherwise acquiring any shares of capital stock
of the Corporation, or any interest therein, will be deemed to have notice of
and to have consented to the provisions of this Policy. References in this
Policy to “directors,” “officers,” “employees” and “agents” of any person will
be deemed to include those persons who hold similar positions or exercise
similar powers and authority with respect to any other entity that is a limited
liability company, partnership, joint venture or other non-corporate entity.
B.
Duties of Directors and Officers Regarding Potential Business Opportunities;
Renunciation of Interest in Potential Business Opportunities.



If a director or officer of the Corporation who is an Overlap Person is
presented or offered, or otherwise acquires knowledge of, a potential
transaction or matter that may constitute or present a business opportunity for
the Corporation or any of its subsidiaries, in which the Corporation or any of
its subsidiaries could, but for the provisions of this Policy, have an interest
or expectancy (any such transaction or matter, and any such actual or potential
business opportunity, a “ Potential Business Opportunity ”), (i) such Overlap
Person will, to the fullest extent permitted by law, have no duty or obligation
to refrain from referring such Potential Business Opportunity to any Other
Entity and, if such Overlap Person refers such Potential Business Opportunity to
an Other Entity, such Overlap Person shall have no duty or obligation to refer
such Potential Business Opportunity to the Corporation or to any of its
subsidiaries or to give any notice to the Corporation or to any of its
subsidiaries regarding such Potential Business Opportunity (or any matter
related thereto), (ii) if such Overlap Person refers a Potential Business
Opportunity to an Other Entity, such Overlap Person, to the fullest extent
permitted by law, will not be liable to the Corporation as a director, officer,
stockholder or otherwise, for any failure to refer such Potential Business
Opportunity to the Corporation, or for referring such Potential Business
Opportunity to any Other Entity, or for any failure to give any notice to the
Corporation regarding such Potential Business Opportunity or any matter relating
thereto; (iii) any Other Entity may participate, engage or invest in any such
Potential Business Opportunity notwithstanding that such Potential Business
Opportunity may have been referred to such Other Entity by an Overlap Person,
and (iv) if a director or officer who is an Overlap Person refers a Potential
Business Opportunity to



--------------------------------------------------------------------------------



an Other Entity, then, as between the Corporation and its subsidiaries, on the
one hand, and such Other Entity, on the other hand, the Corporation and its
subsidiaries shall be deemed to have renounced any interest, expectancy or right
in or to such Potential Business Opportunity or to receive any income or
proceeds derived therefrom solely as a result of such Overlap Person having been
presented or offered, or otherwise acquiring knowledge of, such Potential
Business Opportunity, unless in each case referred to in clause (i), (ii), (iii)
or (iv), such Potential Business Opportunity satisfies all of the following
conditions (any Potential Business Opportunity that satisfies all of such
conditions, a " Restricted Potential Business Opportunity”): (A) such Potential
Business Opportunity was expressly presented or offered to the Overlap Person
solely in his or her capacity as a director or officer of the Corporation; (B)
the Overlap Person believed that the Corporation possessed, or would reasonably
be expected to be able to possess, the resources necessary to exploit such
Potential Business Opportunity; and (C) such opportunity relates exclusively to
the business of owning and operating a regional professional sports programming
service that features the live carriage of games of teams that compete in the
National Hockey League, the National Basketball Association or Major League
Baseball and that is targeted to, and made available to, multichannel video
programming distributors in the New York, New Jersey and Connecticut tri-state
area; provided, that the Corporation or any of its subsidiaries is directly
engaged in such business at the time the Potential Business Opportunity is
presented or offered to the Overlap Person. In the event the Corporation's board
of directors declines to pursue a Restricted Potential Business Opportunity,
Overlap Persons shall be free to refer such Restricted Potential Business
Opportunity to an Other Entity.
C.
Certain Agreements and Transactions Permitted.



No contract, agreement, arrangement or transaction (or any amendment,
modification or termination thereof) entered into between the Corporation and/or
any of its subsidiaries, on the one hand, and an Other Entity, on the other
hand, before the Other Entity ceased to be an indirect, wholly-owned subsidiary
of Cablevision, in the case of AMC Networks, or the Corporation, in the case of
MSG Spinco shall be void or voidable or be considered unfair to the Corporation
or any of its subsidiaries solely because AMC Networks or MSG Spinco or any of
their respective subsidiaries is a party thereto, or because any directors,
officers or employees of such Other Entity were present at or participated in
any meeting of the board of directors, or a committee thereof, of the
Corporation, or the board of directors, or committee thereof, of any subsidiary
of the Corporation, that authorized the contract, agreement, arrangement or
transaction (or any amendment, modification or termination thereof), or because
his, her or their votes were counted for such purpose. The Corporation may from
time to time enter into and perform, and cause or permit any of its subsidiaries
to enter into and perform, one or more contracts, agreements, arrangements or
transactions (or amendments, modifications or supplements thereto) with an Other
Entity. To the fullest extent permitted by law, no such contract, agreement,
arrangement or transaction (nor any such amendments, modifications or
supplements), nor the performance thereof by the Corporation or any subsidiary
of the Corporation or an Other Entity, shall be considered contrary to any
fiduciary duty owed to the Corporation (or to any subsidiary of the Corporation,
or to any stockholder of the Corporation or any of its subsidiaries) by any
director or officer of the Corporation (or by any director or officer of any
subsidiary of the Corporation) who is an Overlap Person. To the fullest extent
permitted by law, no director or officer of the Corporation or any subsidiary of
the Corporation who is an Overlap Person thereof shall have or be under any
fiduciary duty to the Corporation (or to any subsidiary of the Corporation, or
to any stockholder of the Corporation or any of its subsidiaries) to refrain
from acting on behalf of the Corporation, MSG Spinco, AMC Networks, or any of
their respective subsidiaries, in respect of any such contract, agreement,
arrangement or transaction or performing any such contract, agreement,
arrangement or transaction in accordance with its terms and each such director
or officer of the Corporation or any subsidiary of the Corporation who is an
Overlap Person shall be deemed to have acted in good faith and in a manner such
person reasonably believed to be in or not opposed to the best interests of the
Corporation and its subsidiaries, and shall be deemed not to have breached his
or her duties of loyalty to the Corporation or any of its subsidiaries or any of
their respective stockholders, and not to have derived an improper personal
benefit therefrom.

- 2 -



--------------------------------------------------------------------------------



D.
Amendment of this Policy.



No alteration, amendment or repeal of, or adoption of any provision inconsistent
with, any provision of this Policy will have any effect upon (a) any agreement
between the Corporation or a subsidiary thereof and any Other Entity, that was
entered into before the time of such alteration, amendment or repeal or adoption
of any such inconsistent provision (the “Amendment Time”), or any transaction
entered into in connection with the performance of any such agreement, whether
such transaction is entered into before or after the Amendment Time, (b) any
transaction entered into between the Corporation or a subsidiary thereof and any
Other Entity, before the Amendment Time, (c) the allocation of any business
opportunity between the Corporation or any subsidiary thereof and any Other
Entity before the Amendment Time, or (d) any duty or obligation owed by any
director or officer of the Corporation or any subsidiary of the Corporation (or
the absence of any such duty or obligation) with respect to any Potential
Business Opportunity which such director or officer was offered, or of which
such director or officer otherwise became aware, before the Amendment Time
(regardless of whether any proceeding relating to any of the above is commenced
before or after the Amendment Time).

- 3 -

